 1   Alden J. Parker, State Bar No. 196808
     Email: aparker@fisherphillips.com
 2   William R.H. Mosher, State Bar No. 228253
     Email: wmosher@fisherphillips.com
 3   Natalie B. Fujikawa, State Bar No. 258724
     Email: nfujikawa@fisherphillips.com
 4   FISHER & PHILLIPS LLP
     621 Capitol Mall, Suite 1400
 5   Sacramento, CA 95814
     Telephone: (916) 210-0400
 6   Facsimile: (916) 210-0401

 7   Attorneys for Plaintiff and Cross-Defendants
     PEO Experts CA, Inc., dba Bixby Zane Insurance
 8   Services; Bixby Zane, Inc.; Jason Crawford; Brad
     Worley; Workforce Business Services, Inc., Workforce
 9   Business Services CA, LLC; and Robert Kelly

10
                              IN THE UNITED STATES DISTRICT COURT
11

12                          FOR THE EASTERN DISTRICT OF CALIFORNIA

13   PEO EXPERTS CA, INC., dba BIXBY ZANE              Case No. 2:17-CV-00318-KJM-CKD
     INSURANCE SERVICES, a California
14   corporation,                                      FOURTH JOINT STIPULATION AND
                                                       ORDER REGARDING
15                   Plaintiff,                        CONTINUATION OF DISCOVERY
16                                                     AND CASE DEADLINES
             vs.
17
     MICHAEL CRAIG ENGSTROM, an
18   individual; CHRISTOPHER IGNAZIO
     LONGO, an individual; RYAN WAKEFIELD,
19
     an individual; JENNIFER ENGSTROM, an
20   individual; MICHAEL ENGSTROM, INC., a
     California corporation; B&C LOC, INC., a
21   California corporation; PEO ADVISORS OF
     CA, INC., a California corporation; and
22   FREEDOM RISK INSURANCE SERVICES, a
     business entity form unknown,
23                                                     Complaint Filed: February 14, 2017
                                                       Trial Date: None Set
24               Defendants.
     ______________________________________
25
     AND ALL CROSS-RELATED ACTIONS.
26

27

28
                                   FOURTH JOINT STIPULATION AND ORDER
                         REGARDING CONTINUATION OF DISCOVERY AND CASE DEADLINES
     FPDOCS 35222744.1
 1           IT IS HEREBY STIPULATED AND AGREED, between Plaintiff/Cross-Defendants

 2   PEO Experts CA, Inc., dba Bixby Zane Insurance Services; Bixby Zane, Inc.; Jason Crawford;

 3   Brad Worley; Workforce Business Services, Inc.; Workforce Business Services, CA, LLC; and

 4   Robert Kelly (collectively “Plaintiff/Cross-Defendants”), Defendants/Cross-Complainants

 5   Michael Craig Engstrom; Christopher Ignazio Longo; Ryan Wakefield; Jennifer Engstrom;

 6   Michael Engstrom, Inc.; B&C LOC, Inc.; PEO Advisors of CA, Inc.; and Freedom Risk

 7   Insurance Services (collectively “Defendants/Cross-Complainants”), through their respective

 8   counsel of record, as follows:

 9           WHEREAS, on January 22, 2018, the Court entered an Initial Scheduling Order, which

10   states that all discovery shall be completed by August 1, 2018 (ECF No. 83);

11           WHEREAS, on June 7, 2018, the Court entered a First Amendment to the Scheduling

12   Order pursuant to the joint stipulation of the Parties (ECF No. 103);

13           WHEREAS, on August 22, 2018, the Court entered a Second Amendment to the

14   Scheduling Order pursuant to the joint stipulation of the Parties, following extenuating

15   circumstances that included, but were not limited to, an unexpected medical leave of absence

16   needed by one of Plaintiff/Cross-Defendants’ counsel, unexpected family issues affecting one of

17   Defendants/Cross-Complainants’ counsel, and the need to associate in an additional law firm as

18   Defendants/Cross-Complainants’ counsel (ECF No. 108);

19           WHEREAS, after engaging in negotiations over a period of several months, the Parties

20   eventually reached agreement on the contents of a Stipulated Protective Order Regarding Non-

21   Disclosure of Discovery, which was entered by the Court on November 26, 2018 (ECF No. 111);

22           WHEREAS, at or around the same time, on November 29, 2018, the Court entered a

23   Third Amendment to the Scheduling Order pursuant to the joint stipulation of the Parties (ECF

24   No. 115);

25           WHEREAS, between December 2018 and March 2019, the fourteen (14) parties to the

26   action have been actively meeting and conferring regarding their respective responses to the

27   numerous sets of written discovery each has served in the instant matter, have served numerous

28   ///
                                                     1
                                   FOURTH JOINT STIPULATION AND ORDER
                         REGARDING CONTINUATION OF DISCOVERY AND CASE DEADLINES
     FPDOCS 35222744.1
 1   sets of supplemental discovery responses upon each other, and have served numerous

 2   supplemental document productions upon each other;

 3           WHEREAS, the Parties are still meeting and conferring about their respective responses

 4   to certain discovery requests, are in the process of preparing supplemental responses to certain

 5   discovery requests, and are in the process of serving supplemental document productions in

 6   response to certain discovery requests;

 7           WHEREAS, also between December 2018 and March 2019, the Parties have taken

 8   numerous depositions, including numerous out of state depositions;

 9           WHEREAS on March 18, 2019, the Court entered a First Amendment to Stipulated

10   Protective Order Regarding Non-Disclosure of Discovery pursuant to the joint stipulation of the

11   Parties (ECF No. 117);

12           WHEREAS, as the result of such discovery and depositions, the Parties have identified

13   approximately twelve (12) first and third-party depositions that need to be commenced, as well

14   as approximately seven (7) first and third party depositions that need to be completed, including

15   depositions of out-of-state witnesses in Texas and Florida;

16           WHEREAS, in addition to completing such discovery, the Parties desire time to consider

17   and/or engage in alternative dispute resolution efforts;

18           WHEREAS, this Joint Stipulation is not entered into with the intent to delay;

19           WHEREAS, by continuing the discovery and other deadlines set forth herein, there is no

20   prejudice to any party;

21           WHEREAS, good cause exists for granting the Parties’ request to extend the following

22   deadlines in accordance with Federal Rule of Civil Procedure 29;

23           NOW THEREFORE, the Parties respectfully request that the Court modify its Third

24   Amendment to the Scheduling Order, ECF No. 115, and continue the following deadlines one

25   last time:

26   ///

27   ///

28   ///
                                                      2
                                   FOURTH JOINT STIPULATION AND ORDER
                         REGARDING CONTINUATION OF DISCOVERY AND CASE DEADLINES
     FPDOCS 35222744.1
 1    Event                            Existing Deadline              Requested Deadline
 2    Deadline to complete all non-
                                       May 13, 2019                   August 30, 2019
      expert discovery
 3    Deadline to disclose expert
                                       July 18, 2019                  November 4, 2019
      witnesses
 4    Deadline to complete all
                                       August 16, 2019                December 16, 2019
      expert discovery
 5
      Deadline to hear dispositive
                                       October 30, 2019               February 28, 2020
 6    motions

 7           IT IS SO STIPULATED.
 8    Date: April 8, 2019                   FISHER & PHILLIPS LLP
 9

10                                          By: /s/ Alden J. Parker
                                                Alden J. Parker
11                                              William R.H. Mosher
                                                Natalie B. Fujikawa
12

13                                          Attorneys for Plaintiff and Cross-Defendants
                                            PEO Experts CA, Inc., dba Bixby Zane Insurance
14                                          Services; Bixby Zane, Inc.; Jason Crawford; Brad
                                            Worley; Workforce Business Services, Inc., Workforce
15                                          Business Services CA, LLC; and Robert Kelly
16    Date: April 8, 2019                   STONE & GRAVES, LLP
17

18                                          By: /s/ Eric Graves
                                                Eric Graves
19
                                            Attorneys for Defendants and Cross-Complainants
20
                                            Michael C. Engstrom, Christopher I. Longo, Jennifer
21                                          Engstrom, Michael Engstrom, Inc., B&C LOC, Inc.,
                                            and PEO Advisors of CA, Inc.
22

23    ///

24    ///

25    ///

26    ///

27    ///

28
                                                       3
                                   FOURTH JOINT STIPULATION AND ORDER
                         REGARDING CONTINUATION OF DISCOVERY AND CASE DEADLINES
     FPDOCS 35222744.1
      Date: April 8, 2019                   PARKER LAW GROUP
 1

 2
                                            By: /s/ Myles G. Taylor
 3                                              Port J. Parker
                                                Myles G. Taylor
 4
                                            Attorneys for Defendants and Cross-Complainants
 5
                                            Michael C. Engstrom, Christopher I. Longo, Jennifer
 6                                          Engstrom, Michael Engstrom, Inc., B&C LOC, Inc.,
                                            and PEO Advisors of CA, Inc.
 7
      Date: April 8, 2019                   SMITH, MCDOWELL & POWELL, A Law Corp.
 8

 9
                                            By: /s/ Jason Smith
10                                              C. Jason Smith

11                                          Attorneys for Defendants and Cross-Complainants
                                            Ryan Wakefield and Freedom Risk Insurance Services
12

13          PURSUANT TO STIPULATION, IT IS SO ORDERED.

14   DATED: April 12, 2019.

15

16                                           UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
                                   FOURTH JOINT STIPULATION AND ORDER
                         REGARDING CONTINUATION OF DISCOVERY AND CASE DEADLINES
     FPDOCS 35222744.1
